PER CURIAM.
Notice of appeal in. this- -case was served on respondent and the clerk of the circuit court of Charles Mix county, and the same with proof of service filed with the clerk of the ’circuit court of Charles 'Mix county, S. D., on July 20, 1923, and filed with the -clerk of this court July 23, 1923. No- undertaking has ever been filed and no briefs or other papers of any kind have been filed with this court.
'The appellants having utterly failed to -comply with the statute requiring an undertaking on appeal and with rules 5, 6, 7, and 13 of this court within the time therein prescribed, this appeal is deemed abandoned, and the order of the lower court is affirmed.
Note. — Reported in 197 N. W. 889. See, Headnote, American Key-Numbered Digest, Appeal and error, Key-Nos. 395, 773 (4), 3 C. J. Secs. 1141, 1607.